Citation Nr: 0512645	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  95-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) pension benefits for the support of 
his minor children, S.T. and J.T. (initials).  


REPRESENTATION

Appellant represented by:	None


Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1975.  The appellant is the mother and guardian of 
the veteran's minor children, S.T. and J.T.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in April 2004, it was remanded to the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in February 2005, wherein the RO continued denial of the 
appellant's claim for an apportionment of the veteran's 
pension benefits on behalf of his minor children.  That 
decision was based upon the finding that the veteran 
reasonably provides support for his minor children, and that 
the appellant did not show that a financial hardship exists.  
The case is ready for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The appellant is the former spouse of the veteran and the 
legal guardian of two of his minor children, S.T. and J.T. 
(initials).  

3.  The veteran has been receiving VA pension disability 
benefits, effective from October 15, 1997; his award includes 
additional benefits for dependents, S.T. and J.T.

4.  The veteran, who is not residing with the appellant and 
his minor children, S.T. and J.T., is reasonably discharging 
his responsibility for child support.

5.  The appellant has not demonstrated financial hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor children, S.T. and J.T., have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5307(a)(2) (West 2002); 38 C.F.R. §§ 
3.159, 3.450, 3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the appellant's claim of 
entitlement to apportionment of the veteran's pension 
benefits on behalf of the veteran's children, the Board finds 
that compliance with the VCAA has been satisfied.  
Specifically, by the November 1999 administrative decision, 
the March 2000 statement of the case, August 2000 
supplemental statement of the case, April 2004 Board remand, 
July and December 2004 development letters to the appellant 
and the veteran, and the February 2005 supplemental statement 
of the case, the appellant and the veteran were both provided 
sufficient notification as to the actions taken by VA, the 
laws and regulations governing the appeal, the type of 
evidence necessary to substantiate the claims, and the 
relative responsibilities of the appellant and the veteran to 
provide evidence versus the responsibility of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In that regard, the Board finds further that the contested 
claims procedures codified at 38 U.S.C.A. § 7105A(b) (West 
2002) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 
through 20.504 (2004) have been substantially complied with.  

That is, as outlined above, the RO has provided both the 
appellant and the veteran with the notices required with 
respect to the claim.  Therefore, no further development is 
warranted because there is sufficient evidence to render a 
decision on this matter and all required procedures have been 
followed with respect to simultaneously contested claims.  
There is no reasonable possibility that obtaining any other 
evidence would aid in substantiating the claim.

When the veteran is not residing with his or her spouse, or 
when the veteran's dependent children are not in his or her 
custody, all or any part of the pension benefits payable may 
be apportioned as may be prescribed by the Secretary.  
38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, pension may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2004).

The Board notes that the "benefit-of-the-doubt" rule is not 
for application in a contested claim such as this case 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

The evidence before the Board supports the following factual 
background:  

In April 1998, the veteran was awarded nonservice-connected 
VA pension benefits.  His award of benefits includes 
additional benefits for his minor children, including S.T. 
and J.T.  The appellant is their mother and guardian.  

In July 1999, the appellant filed a claim for an 
apportionment of the veteran's VA benefits, requesting 
payment to her on behalf of the veteran's minor children, of 
the additional benefits that have been awarded to the veteran 
for his minor children, S.T. and J.T.  

At the time that the appellant filed her claim, her family 
monthly income consisted of an average of $837.56 from her 
wages, $775.67 from her husband's unemployment benefits, $218 
in SSA benefits for S.T. and J.T. based upon the veteran's 
disability, and $31.50 per month from the veteran for child 
support for S.T. and J.T., for a total monthly income of 
$1,862.73.  She reported that her family's monthly expenses 
totaled $1,006.00, for a monthly surplus of $856.73.  

At the time that the appellant filed her claim, the veteran's 
income consisted of $231 per month in VA pension benefits, 
and $523.50 per month in Social Security Administration (SSA) 
disability benefits, for a total monthly income of $754.50.  
By September 2000, the veteran's VA pension benefits had 
increased to $593 per month, while his SSA benefits had 
increased to $535.50 per month, for a total monthly income of 
$1,128.50.  In September 2000, the veteran submitted a 
financial status report indicating that his monthly expenses 
were $1,305.00, and thus exceeded his monthly income by 
$176.50.  No evidence has been presented to dispute these 
totals.  

Subsequent to the filing of the claim in 1999, the appellant 
and the veteran periodically submitted additional financial 
information.  The information submitted since that time has 
been disjointed and haphazard.  The more recently submitted 
information does not serve to change the relative comparison 
between the incomes and expenses of the appellant and the 
veteran.  

In a statement submitted in September 2000, the appellant 
indicated that she did not receive the $31.50 child support 
payment every month from the appellant.  Pursuant to the 
Board's April 2004 remand, in July 2004 and December 2004, 
the RO directed two letters each to the appellant and to the 
veteran regarding in particular the verification of child 
support payments made by the veteran to the appellant for the 
support of S.T. and J.T.  The appellant was asked to provide 
a statement as to whether the veteran had made any payments 
towards the support of S.T. and J.T.  The veteran was asked 
to provide verification and documentation of the payments 
that he had made toward the support of S.T. and J.T.  Neither 
the appellant nor the veteran responded to any of these 
letters.  

As indicated above, the RO has denied the appellant's claim 
for an apportionment, finding that the veteran reasonably 
provides support for his minor children, and that the 
appellant did not show that a financial hardship exists.  The 
Board concurs with those findings.

The appellant has argued that the veteran's child support 
payments are less than was ordered by the courts, in that he 
was ordered to pay $71.50 per month per child but only pays 
$31.50 total, and that they were essentially unreliable.  She 
also has argued that her current husband's income should not 
be taken into account when determining her income level for 
purposes of analyzing the existence of hardship.  

The threshold question that must be answered is whether the 
veteran has been reasonably discharging his responsibility 
for the support of his minor children, S.T. and J.T.  If he 
has not, then an apportionment may be made.  It is only at 
that juncture that hardship of the parties can be considered 
under 38 C.F.R. § 3.453 (2004) for the purpose of determining 
the rate or amount of apportionment.  [Note:  38 C.F.R. § 
3.453 imposes the standards found in 38 C.F.R. § 3.451 for 
the purpose of determining the rate of apportionment under 38 
C.F.R. § 3.450.].  

As noted above, by the appellant's own admission, the veteran 
is providing $31.50 per month for the support of his minor 
children in the custody of the appellant.  S.T. and J.T. also 
receive a total of $218 per month in SSA benefits based upon 
the veteran's SSA disability award.  Given the veteran's 
relatively modest income, and given that the appellant did 
not respond to two direct requests from the RO to answer 
whether the veteran had made any payments toward the support 
of his minor children, the Board must find that he has been 
providing support, and must further find that the support 
that he has provided has been reasonable.  This is so, 
particularly considering the fact that he is operating at a 
sizeable monthly deficit based upon his income versus 
expenses.  

In sum, the evidence in this case shows that the veteran is 
reasonably discharging his child support responsibilities on 
behalf of his children, S.T. and J.T.  As such, the criteria 
for a general apportionment under 38 C.F.R. § 3.450 are not 
met.  While § 3.450 requires a finding that a veteran is or 
is not reasonably discharging his duties to provide for his 
children, § 3.451 has no such requirement.  Therefore, the 
Board must consider the issue of whether a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 is warranted.  As noted herein 
above, in order for a special apportionment to be warranted, 
hardship must be shown to exist.  Hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  Such deprivations are not shown 
in this case.  As noted above, the appellant's family enjoys 
a monthly surplus after payment of expenses for essentials.  
Thus, the criteria for the assignment of a special 
apportionment have not been met under 38 C.F.R. § 3.451 
(2004).  Accordingly, for the reasons stated above, the Board 
finds that the evidence is against the grant of an 
apportionment of the veteran's VA pension benefits.


ORDER

Entitlement to an apportionment of the veteran's VA pension 
benefits for the support of his minor children, S.T. and 
J.T., is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


